Citation Nr: 0841458	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-23 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an erectile disorder, 
to include as secondary to in-service herbicide exposure and 
to service-connected type II diabetes mellitus and coronary 
artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1966 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a September 2008 hearing held at the RO.  A 
transcript of the hearing is of record.


FINDING OF FACT

An erectile disorder was not manifested in active service, 
and any current such disability is not otherwise 
etiologically related to such service, to include in-service 
herbicide exposure, nor was it proximately caused or 
chronically worsened by the veteran's service-connected 
disabilities.


CONCLUSION OF LAW

An erectile disorder was not incurred in or aggravated by the 
veteran's active duty service, may not be presumed to have 
been incurred therein, nor was it proximately caused or 
aggravated by the veteran's service-connected disabilities.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309(e), 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

With respect to direct service connection, the veteran 
received notification prior to the initial unfavorable agency 
decision in February 2005.  The RO's September 2004 notice 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies. 

The Board acknowledges the February 2004 notice letter did 
not specifically inform the veteran of the elements of a 
secondary service connection claim.  However, the Board finds 
that the veteran and his representative demonstrated actual 
knowledge of the need to submit evidence regarding whether 
the veteran's disability was proximately due to or aggravated 
by a service-connected disability at his September 2008 Board 
hearing (veteran and his representative conveyed that his 
current disability is aggravated by his service-connected 
diabetes mellitus and coronary artery disease).  Under these 
circumstances, the Board finds that any VCAA notice error 
with respect to secondary service connection is non-
prejudicial to the veteran, and that the Board may proceed 
with its decision.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), which held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  A March 2006 VCAA letter provided 
such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service VA treatment records and reports as well as 
numerous private medical records have also been obtained.  
The appellant has identified other potentially relevant 
private treatment records that are not of record.  However, 
after being contacted by VA, Drs. Poole and Kinard replied 
that records related to the veteran no longer exist.  
Therefore, VA's duty to further assist the veteran in 
locating additional records has been satisfied.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than statements by the veteran and his wife, that his 
difficulty maintaining an erection is a result of in-service 
herbicide exposure or is otherwise due to or has been 
aggravated by the veteran's service-connected disabilities.  
As neither the veteran nor his wife are competent to provide 
evidence of a diagnosis or etiology of the veteran's 
condition, the record is silent for a nexus between the 
veteran's current disorder and his active service or service-
connected disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Black v. Brown, 10 Vet. App. 279 
(1997) (veteran's wife, though medically trained as a nurse, 
who has no special knowledge concerning the veteran's 
disability and did not participate in his treatment, is not 
competent to provide a probative etiological opinion).  As 
such, the veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a 
VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non- service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the veteran.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The veteran asserts he suffers from a disability manifested 
by a difficulty maintaining an erection as a result of in-
service herbicide exposure.  Alternatively, the veteran 
asserts that his service-connected disabilities, including 
type II diabetes mellitus and coronary artery disease, have 
proximately caused or chronically worsened his current 
erectile dysfunction disability.

Initially, the Board notes that presumptive service 
connection is not warranted for the veteran's claim of 
entitlement to service connection for an erectile disorder as 
this disability is not one of the diseases listed in 38 
C.F.R. § 3.309(e) (2008) that qualifies for presumptive 
service connection as due to herbicide exposure.  See also 38 
U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6).  Furthermore, 
the veteran has not presented the Board with any competent 
medical opinion, scientific, or competent medical evidence 
linking erectile dysfunction to herbicide exposure.  The 
Board acknowledges the veteran's assertion that previous 
private physicians have informed him that his erectile 
dysfunction was caused by herbicide exposure.  However, the 
connection between what a physician said and a layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute probative medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Therefore, the Board concludes that, even though the veteran 
was exposed to herbicides in service, the preponderance of 
the evidence is against service connection as secondary to 
herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1040 
(Fed. Cir. 1994).  See also Notice, 59 Fed. Reg. 341-346 
(1994); 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996) 
(the Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted).

As the veteran's claim of service connection for an erectile 
disorder as secondary to herbicide exposure fails, the Board 
will consider whether the evidence demonstrates that the 
veteran has an erectile disorder that was incurred during 
service or is otherwise related to service to include his 
service-connected disabilities.  See Combee, supra.  To this 
extent, the Board finds that a preponderance of the evidence 
is against the veteran's claim, and the claim of service 
connection for an erectile disorder must be denied on both a 
direct and secondary basis.

With regards to direct service connection, service treatment 
records are absent complaints, findings or diagnoses of an 
erectile disorder, or any other genitourinary disorder.  
During a September 1968 clinical examination for separation 
from service, the veteran's genitourinary disorder was 
evaluated as normal, and no indication of an erectile 
disorder was noted.  Thus, the Board finds there is no 
medical evidence that indicates the veteran suffered from an 
erectile disorder during active service.

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
first evidence of record indicating treatment for an erectile 
disorder is in July 1986.  The Board acknowledges the 
veteran's assertion that he was treated for erectile 
dysfunction as early as 1974, and July 1986 treatment records 
indicate a 12 to 14 year history of erectile dysfunction.  
However, assuming arguendo that the veteran was first treated 
for erectile dysfunction in 1972, this is approximately four 
years since the veteran separated from service; this lapse in 
time between separation from active service and the first 
evidence of an erectile disorder weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

With respect to secondary service connection, as discussed 
above, the veteran contends that his erection disorder is 
etiologically related to his service-connected type II 
diabetes mellitus and coronary artery disease.  Specifically, 
the veteran argues that his erection disorder was proximately 
caused by his diabetes mellitus and was aggravated by his 
coronary artery disease due to an inability to treat his 
disorder.  However, the record does not contain competent 
medical evidence establishing an etiological link between his 
current erectile disorder and his service-connected type II 
diabetes mellitus or coronary artery disease.  In addition, 
there is no competent evidence of record that the veteran's 
service-connected disabilities have caused his erection 
disorder to increase in severity beyond its natural 
progression.

The Board observes the evidence of record indicates the 
veteran was diagnosed with erectile dysfunction and impotence 
in 1986.  July 1986 treatment records indicate the veteran 
began suffering from erectile dysfunction after an automobile 
accident resulting in a fractured pelvis and pelvic nerve 
damage.  Further, evidence of record indicates the veteran 
was not diagnosed with type II diabetes mellitus until 
approximately 1997.  See May 1998 treatment record; see also 
July 2006 VA diabetes mellitus examination.  Finally, the 
Board observes the veteran has not submitted any competent 
medical evidence indicating his erectile disorder is 
proximately due to or has been chronically worsened by his 
service-connected diabetes mellitus, or any other service-
connected disability.

In addition, with respect to aggravation, the Board 
acknowledges that the veteran and his wife contend he is 
unable to treat his erectile disorder due to treatment he is 
receiving for his service-connected coronary artery disease.  
Specifically, the veteran's nitrate treatment for coronary 
artery disease prevents him from taking medications designed 
to treat erectile dysfunction.  However, the Board finds 
that, while the veteran's coronary artery disease, and 
resulting treatment, may prevent the veteran from taking 
certain medications designed to temporarily relieve symptoms 
of erectile dysfunction, there is no competent evidence to 
suggest the veteran's coronary artery disease chronically 
worsens his erectile disorder beyond its natural progression.

As a final note, the Board also acknowledges that the veteran 
and his wife have claimed his currently diagnosed type II 
diabetes mellitus or coronary artery disease are the 
proximate cause of or have chronically worsened his erectile 
disorder.  However, as laypersons, the veteran and his wife 
have no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  See Espiritu, supra.  As 
discussed above, even though the veteran's wife is a 
registered nurse, she is not competent to provide a medical 
opinion in the instant case.  See Black, supra.  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, a preponderance of the competent probative evidence 
included in the record is against the veteran's assertion 
that his service-connected disabilities are the proximate 
cause of or have aggravated his currently diagnosed erectile 
disorder.  In addition, the veteran's erectile disorder 
significantly predated his type II diabetes mellitus.  In 
addition, the facts of this case do not warrant presumptive 
service connection as due to in-service herbicide exposure, 
nor does the evidence of record warrant service connection on 
a direct basis.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for an erectile disorder, and the benefit 
of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 
(West 2002).


ORDER

Service connection for an erectile disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


